Citation Nr: 0417201	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  94-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).

By decision dated June 5, 2000, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In June 2001, the Court vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Subsequently, the Board remanded the claim in May 2002 and 
again in December 2003.  In March 2004, the Board again 
remanded the veteran's appeal to the RO in order to consider 
newly submitted medical evidence and for the issuance of a 
supplemental statement of the case (SSOC).  The SSOC was 
issued in April 2004, and the veteran's appeal has been 
returned to the Board.  

The Board notes that subsequent to the April 2004 SSOC the 
veteran, through his Congressman, submitted additional 
medical records.  VA regulations provide that any pertinent 
evidence submitted by the veteran without waiver of RO 
consideration must be referred to the RO for review and 
preparation of a SSOC.  
See 38 C.F.R. § 20.1304.  However, upon review of the 
evidence, the Board finds that it is duplicative of evidence 
previously assembled and is accordingly not pertinent to the 
issue on appeal.  Therefore, the provisions of 38 C.F.R. § 
20.1304 are inapplicable and the case need not be returned 
yet again to the RO.

The Board observes in passing that four other issues which 
were at one time on appeal were resolved by means of a May 
2002 Board decision. There is no indication that those issues 
were appealed to the Court, nor have they subsequently been 
raised by the veteran and adjudicated by the RO.  The Board's 
May 2002 decision is final.  See 38 C.F.R. § 20.1100 (2002).  
FINDING OF FACT

The probative evidence of record indicates that the veteran's 
neck disability is not related to his military service.


CONCLUSION OF LAW

A neck disability, claimed as a pinched nerve in the neck, 
was not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
neck disability, claimed as a pinched nerve.  Specifically, 
he asserts that he injured his neck in service when he 
collided with another player during a baseball game, causing 
the claimed disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

As was noted in the Introduction, this issue was remanded by 
the Court because of the then-recent enactment of the VCAA.

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim.  
The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the issue currently on appeal was 
denied as not being well grounded in the Board's June 5, 2000 
decision.  Due to the subsequent enactment of the VCAA,  the 
Board's decision was vacated on appeal.  See the Court's June 
26, 2001 Order, page 2.  In the May 2002 SSOC, the RO 
readjudicated the veteran's claim based on the current 
standard of review.  The Board will apply the current 
standard in analyzing the veteran's claim below.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the September 
1993 statement of the case (SOC) and the June 2002, May 2003 
and April 2004 SSOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim, including the relative 
responsibilities of VA and the veteran, in letters dated in 
July 2003 and April 2004.  See the July 15, 2003 and April 8, 
2004 letters from the RO to the veteran.  The veteran's 
attorney responded to these letters by letters dated July 23, 
2003 and April 14, 2004 by indicating that "the claimant has 
stated his case completely" and he had no further evidence 
or argument.  

The record reflects that RO attempts to obtain medical 
records from a "Dr. B." in January and April 2003 were 
unsuccessful.  In correspondence dated in March 2003, the RO 
advised the veteran that he may wish to contact "Dr. B." 
and ask that the records be forwarded to VA.  To date, no 
records have been received.

Based on the above, in particular the July 2003 and April 
2004 VCAA letters and the responses of the veteran's 
attorney, the Board concludes that the veteran has been amply 
informed of what is required of him and of VA in connection 
with his claim and that no further notice is required.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in July 1993).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that VCAA compliance was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
veteran in April 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In April 2004, the veteran's 
attorney indicated that he had no further evidence or 
argument to submit.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because the claim was re-adjudicated by the RO after 
appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The rather 
voluminous record includes service medical records, VA and 
private treatment records, private physicians' statements, 
and reports of VA examinations.  The veteran provided 
testimony in support of his claim in November 1993.  This 
case has been remanded by the Board on more than one occasion 
so that additional evidence could be obtained and considered 
by the RO.  In January 2003, the RO received outpatient 
treatment records from Drs. R.S., M.R., T.K., and K.B.

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.  As noted above, in July 2003 and April 2004 
letters, the veteran's representative notified the Board that 
he had no additional evidence to submit and requested that 
the case be adjudicated immediately by the Board.

In deciding the issue on appeal, the Board has given thought 
to whether or not it is necessary that a medical nexus 
opinion be obtained.  The VCAA and implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,631 (2001) [codified at 38 C.F.R. § 
3.159(c)(4)].  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 66 Fed. Reg. 45,630 (2001); [codified at 38 
C.F.R. § 3.159(a)(1)].



Upon review, the Board has concluded that a remand for a 
medical nexus opinion is not warranted.  As discussed in more 
detail below, the clinical records covering the veteran's 
period of service do not contain any reference to a neck 
injury.  Thus, the matter whether or not any chronic 
disability had its inception in service is wholly contingent 
upon the probative weight to be assigned to the veteran's 
statements versus the contemporaneous clinical evidence.  The 
assessment of probative weight to be accorded between such 
evidence is a role for adjudicators, not medical providers.  
Cf. Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In short, the question to be answered is factual, 
not medical, in nature and is within the province of the 
Board.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g.,  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, as discussed elsewhere in this 
decision, in this case there is no objective evidence of in-
service neck trauma.  Although the veteran now thinks that 
sustained a neck injury in service, he is not competent to 
diagnose such injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

Service medical records are negative for any complaint, 
finding or diagnosis pertaining to the veteran's neck.  The 
service medical records do show that in June 1971 the veteran 
was hit in the right forehead and face when he collided with 
another player while playing baseball.  He was unconscious 
for ten minutes.  X-rays to rule out a fracture of the 
frontal or nasal bones showed no fracture.  The veteran 
returned to duty.  He later complained of headaches, slurred 
speech, facial weakness and photophobia.  He was thoroughly 
worked up at the Naval Hospital in St. Albans, New York and 
was the subject of Medical Board proceedings, which 
determined that he was unfit for duty due to Guillian-Barre 
syndrome.  There was no reference to any injury to the 
veteran's neck or to any neck complaints.   

At the time of an initial VA examination after service in 
July 1974, the veteran made no complaint relative to his 
neck, and no neck disability was identified on examination.  
The diagnosis was Guillian-Barre syndrome.  [The Board 
observes in passing that service connection was granted by VA 
for that disorder.]  The medical record is similarly devoid 
as to reference for neck problems for many years thereafter.  

In April 1992, the veteran underwent an electromyogram (EMG) 
and nerve conduction studies at a VA facility.  The EMG 
revealed denervation in the left C-6 myotome, as well as the 
cervical paraspinal muscles.  The impression was left C-6 
radiculopathy.

At a personal hearing in November 1993, the veteran testified 
that he thought a pinched nerve in his neck was the result of 
an in-service injury.  He maintained that a VA doctor told 
him that a pinched nerve in his neck had its onset in 
service, with gradual onset.  

A September 2001 magnetic resonance imaging (MRI) study 
revealed very serious central canal stenosis at the C5-C6 
level secondary to some extruded intervertebral disc and 
adjacent osteophytosis accentuated by narrow spinal canal.  

A report of neurological examination in December 2001 noted 
that the veteran was seen for complaint of pain and weakness 
in the left arm.  It was noted that he had been seen 
previously for the same complaint.  At that time, it was 
thought that the most likely origin of this complaint was a 
left brachial plexus injury experienced in a fall in April 
2000.  

In a December 2001 statement, Dr. R.H.S. reported that the 
veteran was a patient of his and suffered from significant 
cervical pain secondary to severe degenerative changes in the 
cervical area.  The physician stated that it had come to his 
attention that the veteran was involved in an accident 
approximately 30 years ago while in the service which caused 
both head and neck injury.  Dr. R.H.S. indicated that "[i]t 
is possible that the neck injury that [the veteran] sustained 
30 years ago could be the nidus for production of arthritic 
changes as well as the herniated disc causing the significant 
problems that he is having at this time."

In April 2003, the veteran through his attorney submitted a 
March 2003 statement from Dr. R.H.S. which documented the 
veteran's neck problems but did not address the matter of 
etiology.

Also submitted in April 2003 was a statement of the veteran 
in which he described the collision with another player in 
service.  

Analysis

Preliminary matter

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.
  
This case was remanded by an Order of the Court which was 
dated June 26, 2001 and signed by its Chief Judge.  The sole 
reason given for the Court's remand was the passage of the 
VCAA.  The Board has discussed the impact of the VCAA in some 
detail immediately above.  The Board further observes, as did 
the Court, that its June 2000 decision was based on the now-
obsolete well groundedness standard.  The Board's present 
decision will be based on the standard of review as revised 
by the VCAA to eliminate the well groundedness standard.

With respect to any claimed errors in its June 2000 decision, 
the Board's analysis has not been informed by any cogent 
comment by the veteran's attorney.  In a pleading which the 
veteran's attorney filed with the Court on April 10, 2001, 
captioned "Appellant's Opposition to Appellee's Unilateral 
Motion for Remand", the attorney stated that there were 
errors in the Board's decision of June 5, 2000.  The attorney 
did not specifically refer to any purported errors but 
instead referred the Court to "Appellant's Opening Brief, 
Reply Brief, and Supplemental Brief".  In the June 2001 
Order, the Court's Chief Judge referred to the veteran's 
"vague and unspecific allegations of BVA error" and 
"unspecified allegations of BVA error".  It is clear that the 
Chief Judge did not have at hand the "Appellant's Opening 
Brief, Reply Brief, and Supplemental Brief" which the 
veteran's attorney claimed to have submitted to the Court.

The Board made inquiries to determine whether the veteran's 
attorney had in fact made argument concerning alleged errors 
in the Board's June 5, 2000 decision in briefs before the 
Court.  No such pleadings were located at the Court.  In a 
February 2002 telephone conversation with an employee of the 
Board who is an attorney, the veteran's attorney made the 
remarkable admission that, contrary to the representation he 
made in his April 2001 pleading to the Court, he had not in 
fact filed any briefs with the Court.  The attorney further 
conceded that the April 2001 "pleading contains boilerplate 
language and, in this case, he forgot to change the language 
in the pleading to omit the mention of briefs."  

The Board has notified the veteran's attorney that he could 
present additional evidence and argument in connection with 
the current appeal.  The veteran's attorney made no further 
argument in support of the veteran's appeal, although in May 
2003 he submitted a statement from the veteran and additional 
medical evidence.  Most recently, in a letter dated April 14, 
2004, the attorney's office indicate that he did not have any 
additional evidence or argument to provide.

In short, the veteran's attorney has made contentions which 
have been characterized by the Chief Judge of the Court as 
"vague and unspecific allegations of BVA error" in its 
previous decision.  The Board is obviously unable to respond 
to such "vague and unspecified allegations of BVA error".  
Despite being accorded ample opportunity to provide specific 
argument, the attorney has failed to do so.  In essence, the 
attorney's substantive presentation has been limited to 
passing on to the Board the veteran's own contentions as to 
the cause of his claimed neck disability.

As stated by the Court in Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992), 
advancing different arguments at successive stages of the 
appellate process does not serve the interests of the 
veteran, hinders the decision-making process, and raises the 
undesirable specter of piecemeal litigation.  The Board 
therefore believes, based on the opportunity that the veteran 
has had to identify problems in the development of this case, 
that there are no procedural defects to be remedied.

Discussion

The veteran in essence contends that his claimed disability 
stems from a neck injury which he contends was sustained 
during service.  As indicated above, under Hickson, three 
elements must be met: (1) current disability, (2) in-service 
incurrence; and (3) medical nexus.  

The Board initially observes that the veteran has claimed 
entitlement to service connection for a "pinched nerve" in 
his neck.  There is, however, no competent medical evidence 
of a neurological disability, and the veteran is not 
competent to make such diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

However, based on the record, the Board reads the veteran's 
claim as encompassing any neck disability.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
read all documents or oral testimony submitted to include all 
issues presented].   The medical evidence discloses that the 
veteran has degenerative changes in the cervical area with 
complaints such as pain and weakness in the left arm.  The 
veteran's claim is, therefore, supported by a current medical 
diagnosis of disability, thus satisfying Hickson element (1).  

For reasons expressed immediately below, the Board finds that 
a preponderance of the probative evidence does not, however, 
show the incurrence of a neck injury during service or a 
nexus between the current neck disability and military 
service.  Hickson elements (2) and (3) have therefore not 
been met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, service medical records are completely 
negative for any record of neck injury or for treatment for a 
neck condition in service.  

Specifically with respect to disease, the first indication of 
a neck condition was in 1992, many years after service and 
long after the one year presumptive period for arthritis.  
The veteran himself does not appear to contend that a disease 
was present in service of was manifested for a number of 
years thereafter. 

Turning to the matter of in-service injury, the veteran 
contends that he sustained a neck injury in a collision 
during a ball game in service.  The collision is documented; 
a neck injury is not.  While the records confirm that the 
veteran was injured in a collision during a baseball game in 
June 1971, with various subsequent complaints, despite 
exhaustive examination and treatment of the veteran there is 
no mention of complaint or treatment regarding his neck at 
that time or thereafter.  The first reference to any neck 
disability was in April 1992, twenty years after the veteran 
left service.  

The veteran himself in essence contends that he injured his 
neck during service.  The Board has no reason to doubt the 
veteran's sincerity.  It is clear from the service medical 
records that he sustained a significant head injury playing 
baseball in service and experienced a number of problems 
thereafter.  There is no indication in the extensive medical 
records, however, that he sustained a neck injury.  Further, 
there is no indication of neck pathology during service.  As 
noted above, the veteran is not competent to render a medical 
opinion as to the exact nature of his injury.  See Espiritu, 
supra.  

The veteran is competent to report symptoms.  However, he is 
not competent to medically identify the pathology which was 
the source of such symptoms.  Moreover, to the extent that 
the veteran is now contending that he had neck problems in 
service, his current contentions are outweighed by the 
utterly negative service medical records and immediate post-
service medical records, which do not document any such neck 
complaints.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. 

In essence, the veteran would have the Board reach the 
conclusion that his neck was injured despite overwhelming 
medical evidence to the contrary, including the thorough 
evaluation of the veteran after the collision in 1971 as well 
as the 1974 VA examination.  The Board will not, and indeed 
cannot, do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of any neck 
disability, to include both injury or disease,  did not occur 
during service.  Hickson element (2) has therefore not been 
met, and the veteran's claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, the Board will address the remaining Hickson 
element, medical nexus.

The veteran in essence contends this his current neck 
disability is the result of the in-service injury documented 
in June 1971.  As discussed above, the veteran is not 
competent to provide opinions on medical matters such as the 
etiology of diseases.  See Espiritu; see also 38 C.F.R. 
§ 3.159(a)(1).  His statements are not, therefore, probative 
of a nexus between his neck disability and military service.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

Apparently in response to the veteran's personal request for 
a nexus opinion, in a December 2001 statement Dr. R.H.S. 
noted that it was "possible" that the veteran's in-service 
accident approximately 30 years ago had caused his neck 
injury.  Dr. R.H.S. did not provide any rationale for that 
opinion.  

The Board finds that Dr. R.H.S.'s December 2001 opinion that 
a relationship between the veteran's neck disability and his 
inservice injury was "possible" is not a sufficient basis to 
grant service connection.  38 C.F.R. § 3.102 (2003) provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and the Court has 
held that on numerous occasions that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  For this reason, the Board 
accords the opinion of Dr. S. no weight of probative value.  

Moreover, it appears that the opinion of Dr. R.H.S. was based 
on the veteran's own statement that he injured his neck, 
rather than a review of the service medical records, which 
are noted above document no such neck injury.  The Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  The nexus opinion of Dr. 
R.H.S., based as it is on the veteran's own recitations, is 
accordingly entitled to no probative weight.

As discussed above in connection with the VCAA, inasmuch as 
the Board has found that the weight of the evidence is 
against the existence of a neck injury in service and the 
presence of any neck disability during service, the Board 
concludes that attempting to obtain a medical nexus opinion 
is not warranted.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4).  As discussed above, whether 
or not any claimed neck disability had its inception in 
service is wholly contingent upon the probative weight to be 
assigned to lay recollections in contradiction to the 
contemporaneous clinical evidence.  See Curry, supra.  The 
assessment of probative weight to be accorded between such 
evidence is a role for adjudicators, not medical providers.  
Therefore, there is no question left in this matter that 
would require a medical examination or opinion in order to 
make a decision.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a neck 
disability, claimed as a pinched nerve in the neck.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



